                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

RENE ANTONIO,                                   :

             Plaintiff,                         :      Hon. Joseph H. Rodriguez

             v.                                 :
                                                       Civil Action No. 1:17-cv-09092
HARRAH’S ATLANTIC CITY PROPCO, L.L.C. :
D/B/A HARRAH’S RESORT ATLANTIC CITY
AND HARRAH’S ATLANTIC CITY            :                OPINION
OPERATING COMPANY, L.L.C.
                                      :
          Defendants,
                                      :
          v.
                                      :
SHANTASHA ROSS ,
                                      :
          Third Party Defendant.

      This matter is before the Court on Defendants’ motion for summary judgment

[Dkt. No. 23], pursuant to Fed. R. Civ. Pro. 56. The Court has considered the parties’

written submissions and the arguments advanced orally at the hearing held on February

19, 2020. The only remaining issue for the Court to address is whether Plaintiff has

established a genuine issue of material fact as to whether Defendants are liable for

negligence. For the following reasons, the Court finds that no genuine issue of material

fact exists and therefore, Defendants’ motion for summary judgment will be granted.




                                            1
                          I.     Factual and Procedural Background

        This claim arises out of Renee Antonio’s (“Plaintiff”) fall into the pool at Harrah’s

Pool After Dark nightclub in the early morning hours of October 25, 2015. 1 [Dkt. No. 23-

1, Doc. 1, at ¶ 1].

        Plaintiff arrived at Harrah’s Resort in Atlantic City at around 11:30 P.M. on

October 24, 2015, to attend an “Epic Saturdays” pool party hosted by celebrity guest

Dennis Rodman. (Id. at ¶¶ 8, 10); [Dkt. No. 1 (Compl.) at ¶ 13]. Harrah’s Pool After Dark

nightclub is only open a few nights of the week. (Coulter Dep. 15:6-11.) The pool is

located in the middle of the dance floor and patrons are permitted to swim when the

club is open. (Id. at 33:19-21; Dkt. No. 23-1, Doc. 1, at ¶ 9.) No fences or barriers

separate the pool from the dance floor and no signs are posted informing dancers not to

push each other in. (Coulter Dep. 35:7-12; Antonio Dep. 31:10-12.) However, a lifeguard

is on duty at all times, between twenty-five and thirty-five uniformed control specialists

supervise the area, 2 and the entire club is under video surveillance. (Coulter Dep. 12:9-

15; 16:2-24; 18:7-8; 36:24; 37:1-3.) Atlantic City Police are also stationed at the club to

respond to incidents when necessary. (Id. at 44:2-4.)

        Plaintiff entered the pool area at around midnight and started dancing near the

water’s edge. [Dkt. No. 23-1, Doc. 1, at ¶ 10.] A number of people were dancing around

her. [Dkt. No. 25-2, Doc. 2, at ¶ 9.] After a few minutes, Plaintiff struck up a brief




1 Plaintiff’s name is misspelled in the caption. She indicated in her deposition that her
first name is spelled with two e’s. (Antonio Dep. 6:3-4).
2 Control specialists are Harrah’s security guards. (Coulter Dep. 12:9-15; 36:21-23.)

Some control specialists are stationed at posts around the room and others patrol the
area.
                                              2
conversation with Shantasha Ross’s (“Third Party Defendant”) boyfriend about celebrity

host, Dennis Rodman. [Dkt. No. 23-1, Doc. 1, at ¶ 11.] Third Party Defendant’s boyfriend

informed Plaintiff that he, Third Party Defendant, and several of their friends were

visiting from New York to celebrate the Third Party Defendant’s birthday. (Id. ¶ at 12.)

Plaintiff had not met Third Party Defendant before and did not speak to her at that time.

(Id. at 13, 21, 22, 24.) Following this short conversation, Third Party Defendant’s

boyfriend left and Plaintiff took a break from dancing. (Id. at ¶ 14.)

       When she returned to the dance floor, Plaintiff resumed her position near the

pool’s edge. (Id. at ¶ 15.) Plaintiff noticed Third Party Defendant looking at her and

whispering to her friends. (Id. at ¶¶ 15-16.) Plaintiff was suspicious of Third Party

Defendant’s behavior and testified that the way she and her friends were acting made

Plaintiff think that “something was going to happen.” (Id. at ¶ 17.) Despite her concerns,

however, Plaintiff did not speak to Third Party Defendant. (Id. at ¶¶ 13, 21, 22, 24.)

       Shortly thereafter, Plaintiff, who was still dancing near the pool, felt Third Party

Defendant make contact with the middle of her back, causing her to fall into the water.

(Id. at ¶¶ 18, 20.) Plaintiff states that she did not see Third Party Defendant approach,

but noticed in her peripheral vision that Third Party Defendant was standing directly

behind her when she was knocked into the pool. (Id. at ¶ 19.) Plaintiff also testified that

she was unsure whether Third Party Defendant intentionally pushed or accidentally

knocked her into the water. (Id. at ¶ 26.) After Plaintiff proceeded to the stairs and

exited the pool, (Id. at ¶ 23), she made eye-contact with Third Party Defendant, but

again did not say anything to her. (Id. at ¶ 22.)




                                              3
       Plaintiff then told a security guard about the incident and identified Third Party

Defendant as having pushed her into the pool. (Id. at ¶ 23.) She then went to the

Emergency Room at AtlantiCare. (Antonio Dep. 50:17.) The ER personnel took X-rays of

Plaintiff’s right hand, which showed eight spiral fractures. (Id. at 51:7-15.) Plaintiff saw

several additional doctors, required orthopedic care, and still suffers pain in her right

hand. (Id. at 50-76.) Plaintiff’s right ring finger is shorter because of the injury and now

overlaps her pinky. (Id. at 71:1-10.)

       Plaintiff filed the Complaint against Harrah’s Atlantic City Operating Company,

and Harrah’s Atlantic City Propco (“Defendants”) on October 24, 2017, alleging

negligence (Count I) and Dram Shop statute violations (Count II). (Compl. at ¶¶ 23-36.)

Defendants filed an Answer and a Third Party Complaint on December 6, 2017. [Dkt.

No. 5.] Third Party Defendant never responded to the complaint and has not yet

participated in this litigation.

       Defendants moved for summary judgment on May 21, 2019. The court heard oral

argument on the motion on February 19, 2020. During the proceedings, the Court

narrowed the issues involved in the present matter to include only the narrow question

of whether Defendants were required to place more security near and around the pool to

prevent patrons like Plaintiff from falling in when the dancing became particularly

wild. 3 For the reasons that follow, this Court holds that because such harm was

unforeseeable under the circumstances, Defendants were not required to place


3At the hearing, the Court found that there was no genuine issue of fact as to whether
Defendants are liable to Plaintiff under the Dram Shop Act because the record is devoid
of any evidence or indication of intoxication. Therefore, summary judgment on Count II
is proper, and the only remaining claim in the case, discussed herein, is Plaintiff’s
negligence under Count I.
                                              4
additional security around the pool. Defendants’ summary judgment motion will be

granted.

                                   II.    Standard of Review

       A court will grant a motion for summary judgment if there is no genuine issue of

material fact and if, viewing the facts in the light most favorable to the nonmoving party,

the moving party is entitled to judgment as a matter of law. Pearson v. Component Tech.

Corp., 247 F.3d 471, 482 n.1 (3d Cir. 2001) (citing Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986)); accord Fed. R. Civ. P. 56 (c). Thus, this Court will enter summary judgment

only when “the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56 (c).

       An issue is “genuine” if supported by evidence such that a reasonable jury could

return a verdict in the nonmoving party’s favor. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A fact is “material” if, under the governing substantive law, a

dispute about the fact might affect the outcome of the suit. Id. In determining whether a

genuine issue of material fact exists, the court must view the facts and all reasonable

inferences drawn from those facts in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Initially, the moving party has the burden of demonstrating the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once

the moving party has met this burden, the nonmoving party must identify, by affidavits

or otherwise, specific facts showing that there is a genuine issue for trial. Id.;



                                              5
Maidenbaum v. Bally’s Park Place, Inc., 870 F. Supp. 1254, 1258 (D.N.J. 1994). Thus, to

withstand a properly supported motion for summary judgment, the nonmoving party

must identify specific facts and affirmative evidence that contradict those offered by the

moving party. Andersen, 477 U.S. at 256–57. Indeed, the plain language of Rule 56(c)

mandates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden

of proof at trial. Celotex, 477 U.S. at 322.

       In deciding the merits of a party’s motion for summary judgment, the court’s role

is not to evaluate the evidence and decide the truth of the matter, but to determine

whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. Credibility

determinations are the province of the finder of fact. Big Apple BMW, Inc. v. BMW of N.

Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

                                        III.   Discussion

       “To establish a prima facie case of negligence, a plaintiff must [prove] the

following elements: (1) duty of care, (2) breach of duty, (3) proximate cause, and (4)

damages.” D’Alessandro v. Hartzel, 29 A.3d 1112, 1114 (N.J. Super. Ct. App. Div. 2011).

The narrow issue in the case at hand is whether, due to the wild dancing at the club,

Plaintiff’s falling into Harrah’s pool was reasonably foreseeable, thereby obligating

Defendants to provide additional security around the water.

       It is well settled that businesses and commercial landowners owe a duty of care to

provide a safe environment to patrons on the premises acting within the scope of their

invitation. Nisivoccia v. Glass Gardens, Inc., 818 A.2d 314, 316 (N.J. 2003) (citing

                                               6
Hopkins v. Fox & Lazo Realtors, 624 A.2d 1110, 1113 (N.J. 1993)). Business owners are

therefore obligated “to maintain the premises in a safe condition, and to avoid creating

conditions that would render the premises unsafe.” Nisivoccia, 818 A.2d at 316. If a

particular condition on the premises poses a foreseeable harm, defendants are

considered on constructive notice of the hazard. Arroyo v. Durling Realty, LLC, 78 A.3d

584, 587 (N.J. Super. Ct. App. Div. 2013). They are therefore required to take reasonable

care to prevent any harm that may arise from the hazard, and must warn patrons of

dangerous conditions on the premises. See Sussman v. Mermer, 862 A.2d 572, 574 (N.J.

Super. Ct. App. Div. 2004); Hopkins, 624 A.2d at 1118. However, if a patron is or should

be aware of the dangerous condition because a “reasonable use of [her] faculties” would

reveal it, then the landowner is relieved of his duty to warn. Id.; see also Tighe v.

Peterson, 814 A.2d 1066, 1067 (N.J. 2002); D’Alessandro v. Hartzel, 29 A.3d 1112, 1116

(N.J. Super. Ct. App. Div. 2011).

       Negligent security cases in particular focus on the issue of foreseeability of harm.

See Clohesy v. Food Circus Supermarkets, 694 A.2d 1017, 1021-22 (N.J. 1997). If a

certain type of criminal or third party activity is foreseeable, landowners are required to

provide reasonable security measures to protect patrons from that harm. Id. at 1028.

Failure to do so breaches the duty of care, and commercial landowners are liable for

injuries that occur as the result of a foreseeable incident or a third party’s foreseeable

criminal conduct. Id. at 1022.

       New Jersey courts consider the totality of the circumstances to determine

whether third party acts are foreseeable. Id. at 1028; see also Butler v. Acme Markets,

Inc., 445 A.2d 1141, 1143 (N.J. 1982). This includes “all factors that a reasonable person


                                              7
would consider,” such as any prior similar incidents that took place on the premises, or

any escalating aggression between the parties that should have alerted the defendant to

the impending harm. Clohesy, 694 A.2d at 1023; Lanigan v. Marina Dist. Dev. Co., LLC,

Civil No. 08-5201 (NLH)(JS), 2011 WL 1211320, at *10-14 (D.N.J. March 28, 2011); see

also Ludwiczack v. Showboat Atl. City Operating Co., Docket No. A-5189-09T1, 2011

N.J. Super. Unpub. LEXIS 1422, at *13 (N.J. Super. Ct. App. Div. June, 3 2011). In fact,

“[a] lack of prior similar incidents on the premises or other compelling evidence

establishing foreseeability . . . will almost always be fatal to a plaintiff claiming that the

landowner had a duty to provide security.” Clohesy, 694 A.2d at 1026; see also Lanigan,

2011 WL 1211320, at *10-14 (granting summary judgment for defendants in a negligent

security claim in part because of plaintiff’s failure to show that the previous assaults

occurring in the area were similar to the unprovoked assault on plaintiff in defendants’

casino elevator).

       In the present case, the pool in Defendants’ nightclub was an obvious hazard that

Plaintiff, through “reasonable use of [her] faculties,” could and should have detected.

Sussman, 862 A.2d at 574. The Pool After Dark nightclub is known for the pool located

in the club’s center. On the evening of the incident, Plaintiff not once, but twice, went to

dance right by the edge of the pool on a crowded dance floor with several people dancing

around her. Even without warnings or added security, Plaintiff could have easily

observed that dancing close to the edge of the pool on a packed dance floor surrounded

by other people presented the possibility of another person bumping into her and

causing her to fall into the water. Thus, Harrah’s was not required to place extra

warnings, partitions, or security around the pool to keep patrons from falling into it.



                                               8
       Moreover, nothing about Third Party Defendant’s behavior could have indicated

to Defendants that foreseeable harm to Plaintiff existed. Plaintiff never met Third Party

Defendant before the night in question, never spoke to or interacted with Third Party

Defendant, and only briefly noticed Third Party Defendant looking at her from across

the room before she bumped Plaintiff into the pool. No visible confrontation or violence

occurred between Plaintiff and Third Party Defendant to notify Defendants and their

security that they would have to protect Plaintiff from Third Party Defendant’s actions.

       The lack of similar incidents involving patrons falling into the pool because of

wild dancing further damages Plaintiff’s claim. To be sure, Plaintiff cites eight incidents

over the course of 2015 where individuals somehow ended up in the pool. [Dkt. 25-1

Doc. 1, at ¶ 2(b).] However, there is no indication that any of these incidents arose

because patrons were wildly dancing by the pool. In fact, many of the incidents resulted

from fights or other forms of escalating violence, not wild dancing. The previous

incidents, therefore, are not similar enough to put Defendants on notice that patrons

may get bumped into the water when the dancing gets especially rowdy. Additionally,

one of the control specialists indicated that, although he had seen other patrons get

bumped into the pool before, such occurrences were rare, and happened, at the most,

only three times before. (Coulter Dep. 44:2-4.) Importantly, he was also unsure how

those previous patrons fell into the water in the first place. Id. Therefore, Third Party

Defendant’s knocking Plaintiff into the pool was unforeseeable under the circumstances,

and Defendants were under no duty to provide additional security to prevent that

particular incident.




                                             9
       In any event, additional security likely would not have prevented the harm.

Between twenty-five and thirty-five control specialists were already present in the

nightclub. Some guards were stationed at posts around the room, others patrolled the

area, and a lifeguard was on duty. Since patrons were allowed in the pool at night,

putting a partition or additional signage around the water may have created a dangerous

condition in and of itself, as such barriers could potentially pose a tripping hazard or

prevent lifeguards from accessing the pool. Finally, even if control specialists were

appointed to stand around the edge of the pool at all times – an extremely impracticable

measure to provide considering the small area around the pool and the variety of

locations in the club requiring security presence – there is nothing in the record that

indicates Defendants could have prevented the harm.

       Therefore, even when viewed in the light most favorable to Plaintiff, the evidence

does not present any triable issues of material fact, and summary judgment in favor of

Defendants is proper.

                                      IV.     Conclusion

       For the foregoing reasons, the Court will grant Defendants’ motion for summary

judgment.

       An appropriate order shall issue.

Dated: March 2, 2020

                                             /s/   Joseph H. Rodriguez
                                            Hon. Joseph H. Rodriguez,
                                            UNITED STATES DISTRICT JUDGE




                                             10
